DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2020 has been entered.

Response to Arguments
Applicant's arguments filed with respect to the 3h USC 103 rejection of claims 1-5, 8, 11-13, 19, 21, 24, 25, 29-31, 52, 54-56, 62, and 63 as being unpatentable under Piazza (US 2016/0082246) in view of Freeman et al. (US 2015/0094625), Bishay (US 5,951,598), and of Covey et al. (US 2003/0088276) have been fully considered but they are not persuasive. Further, the Examiner submits that the newly recited limitations are obvious in view of the teachings of Piazza (US 2016/0082246).
Piazza, as demonstrated in the previous Office action, substantially describes the pictorial representations as claimed pertaining to the first instruction representing the electrode in contact with the surface of the adult patient, and a second instruction representing the electrode in contact with the surface of a pediatric patient.  Evidence of these features is depicted in at least figures 2 and 3 of Piazza.  Using figure 2 as an exemplary exhibit, picture 120 shows electrode 122 in orientation on an adult, and picture 124 shows electrode 126 in a second, different orientation when used on a 
In view of this, the Examiner finds that this difference is merely a difference in content of the graphical instruction placed on the electrodes.  In this manner, the content of the graphical instructions or graphical images amounts to printed matter.  Printed matter limited to only content of the graphical images is not entitled to patentable weight because the images fail to reflect a new and nonobvious functional relationship to the electrode substrate.  The content of the symbol as claimed cannot serve to impart patentability (See MPEP 2111.05).  The correct placement of electrodes or the effectiveness of electrodes on an adult or pediatric patient does not depend upon the presence or absence of the graphical symbol additionally adorning the electrode.  Additionally, the facts taught by Piazza (e.g., figs. 2 and 3, para 32-36) make clear how the electrode is intended to be used in adult or pediatric cases.
Further, the symbols and graphical representation fail to provide clear functional or structural relationships affecting construction or operation of the electrode.  In this case, the electrode merely serves as a support for the printed matter, wherein the printed matter on the electrode, only conveys a message or meaning to the human user 
With regard to printed matter and graphical images (adult and pediatric), USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See in re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); in re A/pa/, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See also in re Kao, 639 F.3d 1057, 1072-73, 38 USPQ2d 1739, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Snc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
In the present case, the electrode merely serves as a support for the printed matter and no functional relationship exists between the substrate and said printed matter. The newly added limitation is directed towards conveying a message or meaning to a human reader independent of the supporting product. To reiterate above, the electrodes would operate in the same manner without changing the substantive manner if the electrode was lacking the additional symbol, or that the printed matter were located on, for example, the housing of the defibrillator or in an instruction booklet.
In Astrazeneca LP v. Apotex, Inc., 633 F.3d 1042 (Fed. Cir. 2010), the Federal Circuit analyzed the patentability of claims directed to a kit containing asthma medication bearing a label with instructions cautioning against administering the Id. at 1063—64. The district court ruled that the printed instructions bore no functional relationship to the drug or the label on which it was printed and were entitled to no patentable weight, and the Federal Circuit agreed. Id. at 1064. The Federal Circuit explained: “The instructions in no way function with the drug to create a new, unobvious product. Removing the instructions from the claimed kit does not change the ability of the drug to treat respiratory diseases.” Id. at 1065.
Like the instructions on the asthma medication label in Astrazeneca, graphical instructions on electrodes explaining how to position those electrodes on a patient, whether adult or child, are of no patentable consequence.  This conclusion is also supported by the Federal Circuit’s ruling in In re Ngai, 367 F.3d 1336 (Fed. Cir. 2001), which affirmed the Board’s ruling that claims to a “kit comprising instructions to amplify ribonucleic acids” were not patentable based on the content of the instructions.  The newly incorporated symbol, recited to differentiate the claims from the prior art constitutes only a difference in content.  The Examiner has otherwise identified how Piazza and the other cited prior art describes every other aspect of independent claims. 
In as much as the newly recited symbol can be construed to a new separate feature of the graphical instruction, it does not constitute a new physical structure of the electrode support contributing a functional difference.  The symbol is merely indicia.  In the current application, the electrode have been shown to have the same structure as the prior art, whereas the printed matter is in the same arrangement relative to the electrodes as the prior art, and the electrodes with printed matter are used in the same way, by visualizing the graphics (e.g., pictures 120 and 124 of figure 2 of Piazza) and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 8, 11-13, 19, 21, 24-25, 29-31, 52, 54-56, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2016/0082246 Al to Piazza (hereinafter referred to as "Piazza"), in view of United States Patent Application Pub. No. US 2015/0094625 Al to Freeman et al. (hereinafter referred to as "Freeman"), United States Patent 5,951,598 to Bishay (hereinafter referred to as "Bishay"), and United States Patent Application Pub. No. US 2003/0088276 Al to Covey et al. (hereinafter referred to as "Covey").
Referring to claim 1, Piazza discloses an electrode assembly for use with a defibrillator (e.g. paragraph [0001]), the electrode assembly comprising: at least one electrode including a dielectric material having a first surface adapted to face toward and be in contact with the chest of either pediatric patient or an adult patient upon placement of the electrode assembly and a second surface adapted to face away from the pediatric or adult patient upon placement of the electrode assembly, and configured to be in contact with the rescuer's hands during chest compressions, wherein a majority of the second surface includes pictorial instructions related to use of the electrode assembly printed on the second surface, a conductive material in contact with the dielectric material and a conductive gel in contact with the conductive material wherein the conductive material and the conductive gel are configured to provide a therapeutic shock to the pediatric or adult patient upon a determination that the patient requires defibrillation, and wherein the dielectric material provides electrical isolation of the rescuer from the conductive material (e.g. Figs la-lb, paragraphs [0013-0014, 0023-0026] teach electrode system 100 having patient-facing side 214 being a conductive 
Piazza discloses a device for defibrillation and for CPR compression (e.g. paragraph [0033]), but failed to teach the limitation wherein a chest compression 
As for the limitation requiring the second surface of the dielectric material to have a surface free energy for accepting printed instructions directly onto the dielectric material and is capable of withstanding voltages in accordance with a voltage test, Piazza states that the graphic side 116 is a printable surface having visual indications which are intended to guide the user to place the electrode properly on the patient (e.g. paragraph [0025]), meaning that said surface is treated to be capable of being printed on. While Piazza is silent with respect to how the "printable surface" is configured to receive the visual graphic, it is well known in the art to apply visual graphic to a printable surface by direct printing of medical devices. Bishay demonstrates such technique, disclosing an electrode system with a pair of electrode pads with visual image being printed directly on the electrode pads (e.g. see Bishay, col. 5, lines 4-9, Fig. 1). It would have been obvious for one with ordinary skill in the art to modify the 
Piazza, Freeman, and Bishay failed to teach the limitation requiring the pictorial instructions related to use of the electrode assembly include a background portion that distinguishes the at least one electrode from another portion of the electrode assembly, the background portion corresponding to a representation of the at least one electrode provided in the pictorial instruction. This limitation is taught by Covey, which discloses an AED having defibrillation electrodes packaged in a sealed, easy-to-use package with visual cues such as instructive pictures showing the operator how to open the pouch, retrieve the defibrillation electrodes, and correctly position the electrodes on a patient's chest (e.g. paragraphs [0006-0007]). Referring to paragraphs [0037-0040, 0054] and Figs. 3-4, the instructive picture 64 includes right electrode symbol 92 and left electrode symbol 94, wherein the electrode symbols 92 and 94 are color-coded to match the faces of right electrode 74 and left electrode 76. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Piazza to use color-coded symbols within the pictorial instructions that match the actual electrode, since such modification would be applying a known technique to a known device yielding the predictable result of providing an additional visual cue to assist the operator to perform proper defibrillation technique quickly, increasing the patient's chances of survival.

In view of this, the Examiner finds that this difference is merely a difference in content of the graphical instruction placed on the electrodes.  In this manner, the content of the graphical instructions or graphical images amounts to printed matter.  Printed matter limited to only content of the graphical images is not entitled to patentable weight because the images fail to reflect a new and nonobvious functional 
Further, the symbols and graphical representation fail to provide clear functional or structural relationships affecting construction or operation of the electrode.  In this case, the electrode merely serves as a support for the printed matter, wherein the printed matter on the electrode, only conveys a message or meaning to the human user independent of the supporting product.  The visual instruction in no manner improves upon the construction or operating of the electrode for administering electrical defibrillation pulses.  The electrodes would operate in the same manner without changing the substantive manner if the electrode was lacking the additional symbol, or that the printed matter were located on, for example, the housing of the defibrillator or in an instruction booklet.  In as much as the newly recited symbol can be construed to a new separate feature of the graphical instruction, it does not constitute a new physical structure of the electrode support contributing a functional difference.  The symbol is merely indicia.  In the current application, the electrode have been shown to have the same structure as the prior art, whereas the printed matter is in the same arrangement relative to the electrodes as the prior art, and the electrodes with printed matter are used in the same way, by visualizing the graphics (e.g., pictures 120 and 124 of figure 2 of Piazza) and placing the electrodes in the position as indicated by the graphics. The 
Referring to claim 2, Piazza further teaches the limitation wherein instructions for use with an adult patient are oriented for readability when the electrode assembly is in the first orientation and wherein instruction for use with a pediatric patient are oriented for readability when the electrode assembly is in the second orientation (e.g. paragraphs [0040-0041]).
Referring to claims 3-4, Piazza further teaches the limitation wherein the at least one electrode includes a first electrode configured to be placed in contact with the upper right chest of the adult patient when the electrode assembly is in the first orientation, and wherein the first electrode is configured to be in contact with a lower left intercostal region of the pediatric patient when the electrode assembly is in the second orientation (e.g. see Figs. 2 and 5).
Referring to claim 5, Piazza further teaches the limitation wherein the at least one electrode includes a second electrode configured to be placed in contact with a lower left intercostal region of the adult patient when the electrode assembly is in the first orientation and wherein the second electrode is configured to be placed in contact with a posterior region of the pediatric patient when the electrode assembly is in the second orientation (e.g. Figs, la shows the device comprising two electrode pads 110 and 210; Fig. 3 show the graphics side 216 of second electrode pad 210, wherein the second electrode pad is configured to be placed in the lower left intercostal region of the adult patient or in the posterior region of the pediatric patient (e.g. paragraphs [0035-0038]).
Referring to claims 8,10-12, Piazza further teaches the limitation wherein the representation of the pediatric patient is oriented between approximately 90 degrees and 180 degrees with respect to the representation of the adult patient on the pictorial instruction (e.g. Fig. 3, paragraph [0041], the pictorial instructions related to use of the electrode assembly include a background portion that corresponds with a representation of the at least one electrode provided in the pictorial instructions, wherein the background portion is substantially colored to correspond with the representation of the at least one electrode and wherein all of the second surface comprises the pictorial instructions related to use of the electrode assembly (e.g. Figs. 2-3, paragraphs [0028-0031]).
Referring to claim 19, Freeman further teaches the limitation wherein the at least one electrode is detachable from the chest compression sensor (e.g. paragraph [0039] states that the electrode section of the assembly may be detachable from the CPR 
Referring to claim 21, Piazza discloses the limitation wherein the at least one electrode comprises a removable backing adhered to the first surface, a first portion of the removable backing forming a tab that can be gripped by a user and a second portion of the removable backing adhering to the first surface (e.g. paragraph [0024] states that the electrode patient-facing side may include peel tabs to facilitate the deployment of the electrode pads).
Referring to claims 24 and 25, Piazza further states that the electrode assembly includes at least one indicator comprising instructions for removing the backing from the first surface, wherein the indicator includes a first arrow graphically illustrated on the removable backing an d a second arrow graphically illustrated on a second surface of the at least one electrode (e.g. paragraphs [0031, 0039] states that the electrode includes arrows, circles or other features intended to assist with the placement of the electrode).
 Referring to claims 29 and 30, Piazza further teaches the limitation wherein the electrode assembly comprises a connector to an electronic port of the defibrillator, the connector terminating an electronic cable, wherein the connector is oriented such that, when connected to the defibrillator, the electronic cable tends to wrap over an edge of 
Referring to claim 31, Piazza and Freeman disclose the electrode assembly of claim 1, Freeman further teaches the limitation wherein the electrode assembly comprises a housing for the chest compression sensor, wherein a surface of the housing is marked with a pattern to assist a user in orienting the at least one electrode (e.g. Fig. 3 shows the CPR administration section 120, which house sensor 130, comprises markings to assist a user in orienting the electrode).
Referring to claim 52, Piazza states that the defibrillator 400 is configured to have a high voltage energy source which delivers electrotherapy to the patient (e.g. paragraphs [0047], It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to satisfy the requirement wherein the dielectric material of the electrode assembly is capable of withstanding voltages of at least 800 V and able to pass a working voltage test according to IEC 601-2-25, since a high voltage defibrillating shock is known to use high voltage up to 1,700 V, and to satisfying the operational and/or regulatory requirements of a particular application would have flowed naturally to one of ordinary skill in the art to provide the predictable results of remaining operational and intact during normal use.
Referring to claim 54, Piazza states that the instruction for electrode placement is printed on the graphic side of each electrode (e.g. Figs. 2-3). It would have been 
Referring to claim 55, Piazza further teaches the limitation wherein a contact angle of the surface of the dielectric material is between 5-85 degrees (e.g. Fig. 1A, paragraphs [0023-0024]).
Referring to claims 13 and 56, Piazza states that the electrode comprises a substrate and a conductive surface disposed on one side of the substrate and a graphic side having printed instructions. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to conclude that the electrode assembly would include at least one of a metallic material for the conductive surface, and a thermoplastic polymer such as polypropene for the graphic side with polymer-based ink to print on the graphic side, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Referring to claims 62 and 63, Piazza discloses the limitation wherein the electrode assembly of claim 1, wherein the pictorial instructions related to use of the electrode assembly including the representation of the at least one electrode in contact .  
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2016/0082246 Al to Piazza (hereinafter referred to as "Piazza"), in view of United States Patent Application Pub. No. US 2015/0094625 Al to Freeman et al. (hereinafter referred to as "Freeman"), United States Patent 5,951,598 to Bishay (hereinafter referred to as "Bishay"), and United States Patent Application Pub. No. US 2003/0088276 Al to Covey et al. (hereinafter referred to as "Covey"), further in view of United States Patent no. 6,851,364 (hereinafter referred to as "Suda").
Referring to claim 64, Piazza, Freeman, Bishay, and Covey are considered to substantially suggest the invention as claimed, however do not teach the printing method as claimed.  Piazza does teach that the electrode substrate has a side suitable for printing.  Suda describes preparation of a substrate for printing involving treating the printing substrate for printable ink comprising with an ink contact angle, resulting in graphics being left on the surface (col 13 line 66 – col 14 line 12, and col 14 lines 35-44).  The method of Suda is considered similar to the method as claimed, and demonstrates that the printing method is a conventional process in the art.  In the very least it is considered a suitable alternative to the claimed method to achieve the same intended result.  In view of this, application of the printing method of Suda to apply the printed matter to the electrode substrate Piazza, Freeman, Bishay, and Covey is considered obvious to one of ordinary skill in the art at the time of the invention since it would constitute use of a known technique to yield predictable results.  The technique of Suda being suitable for achieving the printed article as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 July 2021